Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on April 19, 2021.  Claims 1-8 and 21-28 is are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a signal per se.  No physical hardware or any other statutory class is claimed.
Regarding claims 22-27, they depend from claim 21 and are therefore rejected on the merits.
Claim Objections
Claim 28 is objected to because of the following informalities:  Method claim 28 should be rewritten to depend from a server claim 21 to avoid duplicate claim rejection (see claim 6).   Appropriate correction is required.
	Claims 6 and 28 would be allowable if all the independent claim rejections and other matters are overcome.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al (USPN. 2012/0030313) in view of Marathe et al (USPN. 2011/0246724).

1 and 21.  McGowan discloses a data processing method comprising (fig. 5A, cloud network items 540, 510, 520-1 and 520-2, clients, par. 52, clients communicate with different data servers):

(“If client 540-1 makes a request to application center 530-1 to 
modify a data object, application center 530-1 (assuming the end user and/or client has the proper permissions to modify the data object) may route the request to Kernel application center 111.  Kernel application center 111 may then update data object origin server 510, and any other data object origin servers requiring updating.”)

and wherein the at least one operation belongs to a same transaction (“update data object” comprises and implies the same transaction requested by Application center 530-1, par. 68, see above);
wherein the first operation request is sent by the one or more application servers by invoking a second API, wherein the second data server provides the second API to the one or more application servers, and wherein the one or more application servers are each configured to request the first persistence layer service from a first data server by invoking the second API (fig. 5A, cloud network wherein Application Center 530-1 requests that server 510 modify data object on server 510, equated to perform operations and provide the second API to the requesting application servers 530-1, 530-2 on Second Data Server 510, par. 68)
performing, by the second data server, in response to the first operation request, the at least one operation on second data stored in the second data server (fig. 5A, Server 510, “update data object” update to data stored on server 510 requested by Application center 530-1 is performed, par. 68);
	Generating, by the second data server (fig. 5A, Server 510), a notification in response to each operation of the at least one operation being performed successfully (par. 68, “upon receiving the 
“The modified data residing at the origin may then propagate out to the other servers as requests are made by clients to those servers for the data object.”)
The propagation includes executing a request, the execution of the request is equated to the second operation request initiated by client (fig. 5, client 540-1, server 510 propagating to server 520-1 upon client request, pars. 30 and 68),
 however, McGowan does not explicitly teach that the second operation request is responsive to at least the one operation performed completing.  However, starting new transactions following completion of executed transaction is well known in the field of atomic transactions.  One such system, Marathe teaches creating operation requests upon completion of atomic operations  (pars. 30-32 and 43, for shared data in commit phase in writes the writer transaction logs old or new value, wherein the log serves to either flush out or roll back transactions based on commit thus creating the flush/rollback transactions upon completion.  Note that flush or roll back transactions mandates transaction/action is performed based on transaction status.  See also par. 32, “successful validation” of transactions. Marathe). 
 It would have been obvious to one of ordinary skill in the field at the effective filing time of the application to automatically update data for the respective data objects in cache servers 520-1 and others (fig. 5A, items 510 and 520-1, pars. 30 and 68, Propagating to server, McGowan) upon validation of successful transaction/data object update on Origin Server 510 (par. 32, “successful validation implies that the transaction executed…”, Marathe). 

McGowan in view of Marathe combination teach:
	Sending, by the second data server, the second operation request to the first data server by invoking a first API wherein the second operation request requests performance of the at least one operation on first data stored in a first data server (fig. 5A, items 510 and 520-1, pars. 30 and 68, Propagating to server based on data object on server side, wherein first and second API/applications are used, McGowan.  Note that status of transaction is maintained, par. 32, Marathe), wherein the first data is the same as the second data 
“While the data object may now be updated at data object origin server 510, other application centers and data persistence cache servers, such as application center 530-3 and data persistence cache 520-1, may still have out-of-date versions of the data object.” (par. 68, McGowan)

Note that data objects reside in the multiple data server 520-1,  520-2 and depending on the status of the propagating comprise the same data object or modified/updated data object, McGowan), and wherein the first data server provides a first API to the second data server, wherein the second data server is configured to request the first persistence layer service by invoking the first API (par. 67, servers 510 and servers 520-1 and application centers 530-3 communicate with each other messages and update the data from thru data server 510 and application center 111).

2 and 22. McGowan in view of Marathe teach, determine, according to at least one of identity information of the second persistence layer service or user protocol information that indicates that an application service in the one or more application servers requests the second persistence layer service, that the first operation request requests the second persistence layer service to perform the at least one operation, wherein the identity information and the user protocol information are in the first operation 

3 and 23.    McGowan in view of Marathe teach, wherein the program further includes instructions to:
roll back the first data to a status existing before the at least one operation is performed if the at least one operation is performed unsuccessfully (pars. 86, 97 and 104, versions of objects, note that retrieval of file/media is from storage using the correct protocol, such as cache or other existing versions, McGowan).

Regarding claims 4 and 24, McGowan in view of Marathe teach, the first data server according to claim 3/13, wherein the program further includes instructions to, when performing each operation of the at least one operation on the first data (fig. 5A, cloud network wherein Application Center 530-1 requests that server 510 modify data object on server 510, equated to perform operations on Second Data Server 510, par. 68)
	Marathe teaches “perform decomposing processing on the at least one operation, wherein the decomposing processing comprises breaking an operation, targeting multiple resource objects, of the at least one operation, into multiple atomic operations targeting a single resource object each” (pars. 30 and 31, atomic processing of transactions, Marathe).
	McGowan in view of Marathe teach, wherein the resource object is a resource object managed by the second persistence layer service (pars. 27, 56-57, frequently accessed data objects are stored in multiple storage servers, routing requests to other persistence cache servers based on conditions), McGowan), and wherein the atomic operation is an operation that cannot be further broken down with respect to the resource object managed by the second persistence layer service (par. 30, atomic processing of transactions/operations, Marathe), and perform transaction management on the atomic 
recording, for each atomic operation obtained after the decomposing processing, a correspondence among a type of the atomic operation, an identity of a resource object targeted by the atomic operation, and a transaction identity of the same transaction (par. 30 and 31, atomic processing of transactions/operations, Marathe); and
performing each atomic operation obtained after the decomposing processing (fig. 5A, par. 104, process the transactions/operation in parallel, McGowan).

5 and 25, McGowan in view of Marathe teach, when rolling back the first data to the status existing before each operation of the at least one operation is performed (pars. 86, 97 and 104, versions of objects, note that retrieval of file/media is from storage using the correct protocol, such as cache or other existing versions, McGowan):
roll back, according to the correspondence recorded during the transaction management, the first data to the status existing before each operation of the at least one operation is performed (par. 30 and 31, rollback based in previous version, Marathe).

7 and 26. McGowan in view of Marathe teach, wherein the program further includes instructions to:
generate a failure response to the first operation request if the at least one operation is performed unsuccessfully, wherein the failure response is used to indicate that the at least one operation is performed unsuccessfully (pars. 56-57, routing a request for the data object to data persistence cache server 520-2 when 520 unavailable thus unsuccessfully, McGowan);
send the failure response to the one or more application servers  (sending the request with data object to another data server when available, see par. 59, McGowan).

8 and 27.  McGowan in view of Marathe teach,, wherein the failure response comprises at least one type information about an unsuccessfully performed operation of the at least one operation, wherein the type of information is selected from an operation type, a resource object, targeted by the operation, of the second persistence layer service, or a failure reason of the operation (pars. 56-57, failure reason of attempting to route a request for the data object to data persistence cache server 520-2 when 520 unavailable thus unsuccessfully, McGowan).

Response to Arguments
Applicant's arguments filed April 19, 2021 have been considered but are not persuasive.  Please see below.
Applicant alleges on page 12 that no the prior art does not teach any teaching of sending of the operation request through an API.
Examiner disagrees.  Data servers 510 and 520-1 send operations such as update data or delete data via respective application servers 530-1, 530-2 and 111, see fig. 5A and par. 68.  For example, when a client generates a request, the request resolved directly by application centers of one of the multiple data servers.

Applicant alleges the “first data is the same as the second data” as claimed is lacking in McGowan (page 13).
Examiner disagrees.  The data requested by the client refers to reads, writes and the likes.  The same data object version data object may be stored on Data server 510 and other data servers accessed the number of Application Centers (pars. 68-69, available versions).

As such, all allegations are believed moot.


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






May 8, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158